Per Curiam. Appellant Michael Branch, by his attorney, has filed for a rule on the clerk. His attorney J. E Atkinson, Jr., admits that the failure to file the record in time was due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. DUDLEY, J., not participating.